RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 Investment Highlights · Develops, Manufactures & Markets Point-of-Care Diagnostic Tests Participating in $10 billion POC test market · Partnered with leading license and distribution partners in U.S. and South America · Robust pipeline of POC diagnostics for infectious diseases based on lateral flow and proprietary DPP® platforms · New opportunities for strategic partnerships with HIV Self-Tests, Hepatitis-C, Multiplex DPP® POC Testing Products · Record Revenues and Income in 2009-2012YTD · Seasoned management team with relevant industry and financial experience Slide 4 Financial Summary - FY2009-2011 Results • Product Revenue Growth of 40.8% over period to $17.4MM in 2011 • Gross Margin Growth of 60% over period to $9.4MM in 2011 • Non-Recurring Items Included in Net Income ‐ $1.5MM QTDP grant in 2010 credited to R&D expense ‐ $.3MM 2010 Expense related to possible strategic transaction ‐ 2011 – Recognition of deferred tax asset valuation allowance of $5.1MM See Graphic Slide 5 Three Months Ended March 31, 2011 & 2012 Selected Financial Results See Graphic Slide 6 Our Business Strategy · ESTABLISH Chembio-DPP® Brand Serving Public Health & Related POCT Market Opportunities · CONTINUE to Increase Revenue and Profitability Growth to Drive Shareholder Value · COLLABORATE to Address New Market Opportunities by Leveraging our IP, Core Development and Manufacturing Competencies Slide 7 POCT’s – A Growing Global Market Converting Lab Tests to POC and Creating New Markets · Rapid HIV Test Markets -$200MM Globally · Potential HIV OTC (Self-testing) Market Estimated at >$250MM · Other New POCT Markets Targeted by Chembio Hepatitis-C POCT Market · Estimated at >$250MM · R&D, Initial External Studies Completed Syphilis POCT Market · Estimated $75MM · DPP® Syphilis Screen & Confirm Tests in EU and Brazil; U.S. Clinical Studies Veterinary POCT See Graphic Slide 8 Product Portfolio At a Glance In-Licensed Lateral Flow Technology See Graphic Slide 9 Product Portfolio At a Glance Chembio Patented Dual Path Platform Technology See Graphic Slide 10 FDA-Approved Lateral Flow HIV Tests Sold Globally Essential Tool in Prevention Efforts Globally ‐ 50,000 new cases of HIV annually still in U.S. ‐ Estimated that >20% of HIV-positive individuals in U.S. unaware of their status Marketed Exclusively in U.S. Professional Market by Alere, Inc. (NYSE: ALR) ‐ Chembio’s U.S. market sales (to Alere) increased by 36.5% in 2011 to $7.2MM ‐ Estimated 20% U.S. market share ‐ Sold through distribution ex-U.S. Pre-IDE Studies Ongoing for OTC “Barrel” HIV Test See Graphics Slide 11 FDA’s BPAC* Recommended Approval Of In-Home HIV Test *Blood Products Advisory Committee · Will Help Avert More Infections By Enabling Self-testing · Chembio Is Uniquely Positioned To Participate In This New Market · Barrel Product Currently Sold In U.S, Professional Market By Alere Already Unitized · Anticipate Receiving FDA Investigational Device Exemption In 2012 To Begin Studies In 2013 See Graphic Slide 12 Chembio Patented Technology: Dual Path Platform (DPP®) A Patented Platform Technology with a Multitude of Potential Diagnostic Applications Improves Performance (Sensitivity and Specificity) ‐ Features Independent Sample Path and Direct Binding ‐ Enables Improved Multiplex Products MULTIPLEXDPP® HIV Confirmatory Test Launched in Brazil Foundational DPP Patent issued in U.S.; Additional patents issued or pending in U.S. & many foreign jurisdictions See Graphics Slide 13 OEM Collaboration with Brazil’s Oswaldo Cruz Foundation (FIOCRUZ) for DPP® - 5 Products Approved 2010-2011 • Five Contracts with Aggregate $23MM of Minimum Purchases, All Products Approved in Brazil 2010-11 • $4.3MM Revenues in 2011 >$9MM Anticipated in 2012 • Possible New Products and Collaborations with FIOCRUZ& Others in Brazil See Graphic Slide 14 Branded Product : DPP® HIV Screening Assay For Use with Oral Fluid or Blood Samples • Clinical Trials Being Completed • Anticipated FDA PMA Approval in 2012 • Market Launch 2013 • Improved Performance & Unique Features See Graphic Slide 15 U.S. Rapid HIV Test Market* - Solid Growth Since 2006 with New CDC Testing Recommendations Complete (U.S.)Sure Check®,(Intl) HIV 1/2 STAT-PAK® DPP® HIVScreen OraQuick® Advance Uni-Gold® Manufacturer Chembio Medford, NY Chembio Medford, NY Chembio Medford, NY OrasureBethlehem, PA Trinity Biotech, Dublin Ireland FDA Approval Date Clinical trials 98% Completed Technology Lateral Flow &Unitized BarrelDevice Lateral Flow DPP® Technology& Closed SampleVial System Lateral Flow Lateral Flow Est. US Market Shr. 8% 12% N/A 65% 15% Sample Types All Blood Matrices All Blood Matrices Oral Fluid& All Blood Matrices Oral Fluid, Whole Blood, Plasma; notserum All Blood Matrices True IgG Control Yes Yes Yes Yes No Sample Size (in microliters) 5 5 5 40 HIV-2 Yes Yes Yes Yes No Slide 16 Branded Product: DPP® Syphilis Screen & Confirm • First Dual POCT for Syphilis Enables Confirmation & Treatment At POC • CE Marked October 2011, International Distribution being Established • US 510(K) Clinical Trials 2012 Developed in collaboration with the U.S. Centers for Disease Control See Graphic Slide 17 Three Months EndedMarch 31, 2012 & 2011, Years Ended Dec. 2011 & 2010 Selected Financial Results in (000's) 3 Mo. Mar. 31, 2012 3 Mo. Mar. 31, 2011 Y/E Dec. 31, 2011 Y/E Dec. 31, 2010 Net Product Revenues $ Non-Product Revenues TOTAL REVENUES $ GROSS MARGIN 50
